Citation Nr: 1647073	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  13-21 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a July 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

In July 2016, the Veteran's representative submitted additional evidence along with a waiver of initial review by the AOJ.  See 38 C.F.R. § 20.1304(c) (2016).

The Board notes that the Veteran's service connection claim for PTSD was denied in an August 2012 rating decision, and the Veteran did not subsequently file a notice of disagreement concerning PTSD.  The claim for PTSD, however, is factually intertwined with the substantive appeal to the Board concerning the claim of depression.  Although the substantive appeal was initially limited to the question of entitlement to service connection for depression, the medical evidence shows treatment for symptoms of PTSD.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The DECISION below addresses whether new and material evidence has been received to reopen the service connection claim for depression, and the service connection claim for substance abuse.  The remaining issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed October 1994 rating decision denied entitlement to service connection for depression on the basis of no in-service incurrence or aggravation of depression.

2.  The evidence received since the October 1994 rating decision is new and material as it includes previously unconsidered Veteran statements relating his current diagnosed depression to in-service events. 

3.  In a July 2016 written statement, the Veteran's representative requested to withdraw from appellate consideration the issue of entitlement to service connection for substance abuse.


CONCLUSIONS OF LAW

1.  Following the prior final denial of October 1994, new and material evidence has been presented to reopen a claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for substance abuse have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

New and Material Evidence

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  However, the benefit of the doubt doctrine does not apply to a new and material analysis.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In October 1994, VA denied entitlement to service connection for depression.  By letter dated October 1994, the Veteran was notified of this decision and his appellate rights.  However, the Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999).

The evidence received since the October 1994 decision includes previously unconsidered statements from the Veteran detailing the in-service circumstances that first caused depression.  See, e.g., March 2011Veteran Statement.  This evidence relates to an unestablished fact needed to establish service connection (i.e., in-service incurrence).  Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for a right hand disorder are met.

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

A withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  A claimant may withdraw a claim for a higher disability rating when he or she expresses satisfaction with the assigned rating, even when less than the maximum, available benefit has been granted.  See AB, 6 Vet. App. at 38.

In a July 2016 statement, the Veteran's representative clearly and unambiguously indicated that the Veteran wished to withdraw the issue of entitlement to service connection for substance abuse.  This claim, therefore, is dismissed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for depression.  

The appeal as to the issue of entitlement to service connection for substance abuse is dismissed.


REMAND

Low Back Disorder

In a July 2011 rating decision, the AOJ confirmed and continued a previous denial of service connection for a low back disorder.  In August 2011, the Veteran submitted a notice of disagreement with this decision, and the AOJ issued a statement of the case again confirming and continuing its previous denial.  The claims file contains a March 2012 note indicating the Veteran's address had changed, and he had not received the statement of the case.  In April 2012, the AOJ resent the statement of the case to the new address.  In June 2012, the Veteran visited VA to clarify his previously filed notices of disagreement, including his notice of disagreement regarding his low back claim.  The June 2012 note does not indicate whether the Veteran had received the August 2011 statement of the case, and does not indicate that the Veteran wanted to file a substantive appeal regarding his low back claim with the Board.  No substantive appeal was filed within a year of the July 2011 rating decision or within 60 days of the April 2012 re-issuing of the statement of the case.  Therefore, the record currently available to the Board indicates the Veteran has not initiated a substantive appeal of the AOJ's decision to deny the service connection claim for a low back disorder.  

However, evidence of record does indicate that the Veteran has been homeless for a significant amount of time during the pendency of this appeal, and also reflects that other mail sent to the Veteran during this time period was returned and marked delivery "refused."  See July 2012 Returned Mail.  To ensure VA complies with its duty to notify the Veteran, the AOJ should re-issue the August 2011 statement of the case confirming and continuing continued a previous denial of service connection for a low back disorder in order to afford the Veteran an opportunity to file a substantive appeal.

Sleep Apnea

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, VA treatment records reflect a current diagnosis of and treatment for sleep apnea.  See, e.g., June 2016 VA Treatment Records.  Further, the Veteran has provided testimony that he had sleep disturbances during service that continued after he left the service, and that he experienced snoring and feelings of tiredness during the day.  See July 2016 Hearing Testimony.  As a result, a VA examination is needed to determine the nature and etiology of his diagnosed sleep apnea.  The examiner should specifically address the Veteran's testimony of sleep disturbance that began in-service and continued after his active duty service.
Acquired Psychiatric Disorder

During a March 2011 VA examination, the Veteran was diagnosed with major depressive disorder and polysubstance dependence/abuse in partial remission.  While the examiner noted STRs reflecting a complaint of depression, the examiner ultimately could not offer an opinion regarding the etiology of the Veteran's major depressive disorder without resorting to mere speculation.  

Further, the claims file contains some conflicting evidence as to whether the Veteran has a current diagnosis of PTSD.  February 2013 VA treatment records reflect that a PTSD screen was positive, but March 2013 VA treatment records reflect that a PTSD diagnosis was ruled out after the Veteran was "seen for minutes."  In addition, the Veteran has testified that he witnessed an in-service murder of a fellow soldier in the barracks.  See, e.g., July 2016 Hearing Testimony; July 2012 Veteran Statement.  

Under these circumstances, a remand is needed to obtain a VA examination to determine the nature and etiology of any diagnosed psychiatric disorders, including depression and PTSD.  The examiner should specifically address the June 1978 STR reflecting that the Veteran underwent a psychiatric evaluation for the inability to cope appropriately with his unit; the June 1978 report of medical history indicating the Veteran experienced depression; and the Veteran's current statements regarding witnessing a murder of a fellow soldier while in service.

The Board notes that this appeal was certified to the Board in August 2013 and the standards of the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) apply in this case.  See 80 Fed. Reg. 14308 (Mar. 19, 2015) (adopting DSM-V effective March 19, 2015 which does not apply to claims certified for appeal to the Board on or before August 4, 2014 even if subsequently remanded).  This examination report, therefore, should be completed in accordance with DSM-IV standards.



Outstanding Records

July 2016 VA treatment records indicate that the Veteran receives social security disability insurance.  The claims file does not contain any Social Security Administration (SSA) records, and does not indicate that VA has attempted to obtain relevant SSA records.  Upon remand, any available SSA records should be obtained.

Finally, any additional outstanding, relevant VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative the August 2011 statement of the case confirming and continuing continued a previous denial of service connection for a low back disorder.

2.  Obtain any outstanding, relevant VA treatment records since November 2016.

3.  Request from SSA copies of documents, including medical records and any decisions, issued in connection with the Veteran's claim for benefits.  All attempts to obtain records should be documented in the claims folder.

4.  After receipt of any outstanding evidence, but whether or not records are obtained, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed sleep apnea.  The examiner must review the Veteran's Virtual VA and VBMS files.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following the examination, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that any sleep apnea had its onset in service or is etiologically related to or aggravated by service.  The examiner must identify the criteria for diagnosing sleep apnea, and address whether the Veteran's testimony that he first experienced sleep disturbances during service, and continued to experience sleep disturbances after active duty service, is sufficient to identify the onset of sleep apnea in service.  A complete rationale must be provided for these opinions.

5.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed acquired psychiatric disorders, including PTSD and depression.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the final report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, including PTSD and/or depression, occurred in or is otherwise etiologically related to the Veteran's military service.  The examiner should address the June 1978 service treatment records indicating the Veteran underwent a psychiatric evaluation and reported feeling depression.  The examiner should also address current VA treatment records indicating treatment for symptoms of PTSD and depression.

With respect to PTSD, the examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address the Veteran's testimony that he witnessed the murder of another soldier while in service.  The examiner is advised that the Veteran is competent to report what he witnessed, and the examiner should evaluate and address the Veteran's credibility.

The examiner is advised that the Veteran should be evaluated under DSM-IV criteria.  A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  If the Veteran is diagnosed with PTSD, conduct any development necessary to verify the stressor(s) supporting the PTSD diagnosis.

7.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


